Desmond, J.
(dissenting). From so much of this decision as holds the county’s tax title void, I must dissent. I think such a holding misconstrues the Suffolk County Tax Act (§ 53, as added by L. 1929, ch. 152), casts doubt upon the similar Statewide statutes (Tax Law, §§ 131, 132) and is in conflict with numerous controlling New York decisions. The facts are these: plaintiff paid all the taxes assessed against it on its large acreage, but part of that land was (by what now turns out to have been an error) assessed to others also, who filed a subdivision map of that part but failed to pay the taxes assessed for 1936-37 against some of the sublots. Those erroneously assessed, and duplicating, unpaid taxes were sold to the county which, more than six years before this suit was started, took and recorded tax deeds, of the lots. It is undisputed: first, that this was a “ double assessment” situation, and, second, that the erroneous (or “ void ”, if you will) additional taxes were never paid. But, as we shall see, the law of New York is plain and clear that the passage of the time fixed by an appropriate Statute of Limitations, such as is applicable here and which creates a conclusive presumption of validity (contra the actual fact of nonvalidity) puts such a tax title beyond dispute (Mongaup Valley Co. v. Orange Rod & Gun Club, 253 App. Div. 465, affd. 280 N. Y. 582; Doud v. Boenig, 114 Misc. 148, affd. 198 App. Div. 1007; Doud v. Huntington Hebrew Congregation, 178 App. Div. 748, cited with approval in Dunkum v. Maceck Bldg. Corp., 256 N. Y. 275, 285, and Helterline v. People, 295 N. Y. 245, 251; and see Case v. Loomis Talc Corp., 265 App. Div. 296).
The statute directly applicable here is section 53 of the Suffolk County Tax Act (added by L. 1929, ch. 152) reading thus: “ Every such conveyance shall be attested by the county treasurer and the seal of the county treasurer attached thereto, and when so executed shall be presumptive evidence that the sale was regular, and also presumptive evidence that all proceedings prior to the sale, including the assessment of the lands sold, and *33all notices required by law to be given previous to the expiration of the time allowed by law for the redemption thereof, were regular and according to law. After six years from the date of record of any such conveyance in the Suffolk comity clerk’s office, such presumption shall be conclusive. ’ ’ It cannot possibly be denied that what we have here is a mistake in assessing, and so, with the expiration of the required time after the recording of the deed, the law, by its precise terms, stepped in to forbid any further claim based on that error.
We pointed out above that this was not a case of lands being sold for supposed default as to taxes actually paid. We are not suggesting, however, that the result would be different, had the duplicate taxes all been paid. Whatever doubts or confusion there may have been in the older decision (such as Joslyn v. Rockwell, 128 N. Y. 334), it is now as settled as anything can be, that a Statute of Limitations, like the one we are construing here, ‘ ‘ will bar any right, however high the source from which it may be deduced, provided that a reasonable time is given a party to enforce his right ” (Meigs v. Roberts, 162 N. Y. 371, 377, 378; Dunkum v. Maceck Bldg. Corp., supra, p. 285). In People v. Inman (197 N. Y. 200), the statute therein discussed was held ineffective as a bar to the former owner’s rights because, in operation, it had given him no period of time in which to assert those rights (see, similarly, Ensign v. Barse, 107 N. Y. 329; Wallace v. McEchron, 176 N. Y. 424; Helterline v. People, supra). But Inman cites, with approval, Meigs v. Roberts (supra) and is further authority for the proposition, long ago accepted in our State but now, apparently, put at hazard again, that a statute like section 53 of the Suffolk County Tax Act cuts off, after due time has elapsed, the right which formerly existed to prove that the tax sold had been jurisdictionally, or otherwise, defective. It is true that the Joslyn case (supra) refused to apply an 1885 statute so as to silence an owner’s assertion that taxes purportedly sold had really been previously paid, but, as carefully pointed out by the Supreme Court in Saranac Land & Timber Co. v. Comptroller of N. Y. (177 U. S. 318, 330), the Joslyn case, and other old New York cases pass on the effects of curative statutes only, and do not deny that a Statute of Limitations, like section 53 (supra), may validly cover jurisdictional, as well as procedural defects in assessment, sale, etc. In Bryan *34v. McGurk (200 N. Y. 332), where the sold taxes had really been paid, the limitation was not enforced, but only because the court thought that the attempt to start the statute running from the date of delivery (not from the recording as here) of the tax deed resulted in a failure to give the owner notice (see Peterson v. Martino, 210 N. Y. 412). But the Bryan opinion itself contains a carefully stated dictum (p. 339) that the limitation would start running on the recording- of the tax deed or possession by the grantee, and contains the flat statement (p. 335) that “ in the operation of a statute of limitations, otherwise valid, there is no difference in its effect on jurisdictional defects or on irregularities ” (and see the similar 1917 dictum in People ex rel. Boenig v. Hegeman, 220 N. Y. 118, 121). Indeed, the general New York tax statute (Tax Law, § 132), on which we do not rely here, deals with proceedings to cancel taxes and sales “ by reason of the payment of such taxes * * * or by reason of any defect in the proceedings affecting the jurisdiction upon constitutional grounds ” and requires such proceedings to be brought within five years from the end of the redemption period. From all of this, it follows that these Statutes of Limitation operate against ‘ ‘ jurisdictional ’ ’ defects in taxing procedures, and operate conclusively in spite of facts that make the whole tax “ void ”, such as the fact of payment. It is no answer that the tax was paid, or that the sales procedures were basically defective, any more than it is an answer to a claim of adverse possession that the possession was wholly without right. It is at least historically interesting that, as long ago as 1845, the Court for the Correction of Errors, while ruling that an 1816 statute’s conclusive presumption covered only sale procedures, recognized that a properly drawn law could have the same effect on proceedings prior to sale (Striker v. Kelly, 2 Denio 323, 330, 331).
Since the land here involved was vacant, we see no necessity for discussing the authorities which say or suggest that as to occupied realty the limitations period may not commence until some hostile act by the tax vendee (see Meigs v. Roberts, supra; Halsted v. Silberstein, 196 N. Y. 1).
There is a public policy, based on concepts of natural justice, safeguarding a citizen’s property from sale for taxes, except on due notice and on compliance with carefully stated procedural *35requirements. But there is another equally strong public policy, set out in statutes whose meaning was long ago settled by the courts, that tax deeds should, after a fixed time, be forever immune from attack. The decision now being announced in this case throws doubt and confusion onto great numbers of such titles.
The judgment should be affirmed, with costs.
Lewis, Oh. J., Conway, Fuld, Froessel and Van Voobhis, JJ., concur with Dye, J.; Desmond, J., dissents in opinion.
Judgment accordingly.